DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
Specification
 It is noted that the replacement paragraph was intended to replace “[0027]” instead of the originally indicated paragraph “[0041]”. Appropriate correction has been made, please see the annotated version provided herewith. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Claims 1-4 simply state components of the walking chute and are devoid the essential linkage and cooperation of the listed structures. Referring to claim 1, an exemplary list of omitted cooperative structural relationships includes:
how “a hydraulic gooseneck hitch” relates specifically to “a hitch”, “a hitch hydraulic cylinder”, and also to the remainder of the device. Note that Remarks 2/14/2022 states “the requirement of a hydraulic hitch is critical for the efficient operation of the instant device” and “the heavy weight of the frame and components necessitates such hydraulic operation” (page 6 of 10); however, this is not supported by the current claim construction
how “a torsion tube” relates to “a main frame”, “a walking beam axle”, and the remainder of the device. Note that Remarks 9/27/2022 states “the torsion tube 702 in the instant application transverses the width of the frame and is a different element and independence of the walking beam axle” (page 10 of 12); however, this is not supported by the current claim construction 
how a “walking beam hydraulic lift” relates to “a main frame”, “wheels”, “wheel assembly”, “walking beam axle”, and the remainder of the device. Note that Remarks 9/27/2022 states “the hydraulic lift 102 raises and lowers the frame without movement from the wheels 104”, “supports the entire frame when the hitch is removed from the vehicle”, and states the necessity that the walking beam lift “permit the frame to be raised and lowered relative to the wheel assembly 701” and “permit the frame to rest on the ground and parallel to the ground” (pages 9-10 of 12); however, this is not supported by the outline of claim 1
This is an exemplary list of omitted structural relationships required to clarify the metes and bounds of the claimed limitations. However, each element listed in claims 1-4 should be amended to clarify its respective part in the overall device.
Please see claim 1 of Daniels as an example and template for appropriately linked claim structures.
Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels (2009/0064941) in view of Mollhagen (RE33959), Fogle (3299856), Hall (3921585), and Manwaring (2012/0037090).
For claim 1, Daniels teaches a working livestock chute (at least fig.1) comprising: 
a main frame (at least fig.7 for frame of 10); 
a gooseneck hitch (at least fig.1 for horizontal frame of 20); 
a hitch (20); 
a walking beam lift (22 and/or 24); 
a walking beam axle (fig. 1 and/or axle at 96 where 18 is attached); 
a torsion tube (fig.1 for wheel assembly of 18, compared to the assembly of fig. 14 of Applicant, and/or 94); 
alleyway escape gate (32); 
two palpation gates (102); 
two folding panels for shots to neck of the livestock (fig. 2, 8, and/or 12 for pivotal #64 allow for folding up or down); 
outside panel (fig. 3 for a further away panel 168); and 
two inside panels (fig. 3 for two closer panels 168).
Daniels is silent about a hydraulic gooseneck hitch, a hitch hydraulic cylinder, a walking beam hydraulic lift, a battery, a hydraulic pump, two alleyway escape gates, two palpation gates, two outside panels, and a solar panel. 
Mollhagen teaches a hitch hydraulic cylinder (125), a walking beam hydraulic lift (lifting mechanism associated with hydraulic 162), a battery (col. 6, lines 15-16), and a hydraulic pump (col. 6, lines 15-16). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hitch cylinder of Daniels with a hitch hydraulic cylinder as taught by Mollhagen, in order to provide an alternative power-operating mechanism to reduce labor work. Note, the chute of Daniels as modified by Mollhagen would result in a hydraulic gooseneck hitch. 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the walking beam lift of Daniels as modified by Mollhagen with hydraulic lift as taught by Mollhagen, in order to provide an alternative power-operation mechanism to reduce labor work. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chute of Daniels as modified by Mollhagen with a battery as taught by Mollhagen in order to provide power for the operation of the chute. 
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chute of Daniels as modified by Mollhagen with a hydraulic pump as taught by Mollhagen in order to allow operation of the cylinders. 
Daniels as modified by Mollhagen is silent about two alleyway escape gates and two palpation gates. 
Fogle teaches an entrance comprises two gates (fig. 2, #41 and 42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the numbers of each of the alleyway escape gates and palpation gates with an entrance comprises two gates as taught by Fogle depending on user’s preferences in order to allow versatility in the operation of the entrance for controlling the number and/or position of the animal. 
Daniels as modified by Mollhagen and Fogle is silent about two outside panels. 
Hall teaches two outside panels (#114). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the number of the outside panels of Daniels as modified by Mollhagen and Fogle with two panels as taught by Halls depending on how the area the user wants in order to provide enough space for the animal. 
Daniels as modified by Mollhagen, Fogle, and Hall is silent about a solar panel.
Manwaring teaches a solar panel (paragraph [0061]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chute of Daniels as modified by Mollhagen, Fogle, and Hall with a solar panel as taught by Manswaring in order to harness natural energy for operation of the device. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels as modified by Mollhagen, Fogle, Hall, and Manswaring as applied to claim 1 above, and further in view of Fogo et al. (6142501).
For claim 2, Daniels as modified by Mollhagen, Fogle, Hall, and Manswaring teaches the working livestock chute described in claim 1, and further teaches comprising:
a hydraulic control for goose neck (Mollhagen, at least at least col.6, lines 19-20 for an actuating control). 
Daniels as modified by Mollhagen, Fogle, Hall, and Manswaring is silent about Dkt. No.: Burlington2021a hydraulic control for rear lift.  
Fogo teaches a hydraulic control for rear lift (14). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chute of Daniels as modified by Mollhagen, Fogle, Hall, and Manswaring with a hydraulic control for rear lift as taught by Fogo in order to allow power-operation for lifting and/or lowering of the chute. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels as modified by Mollhagen, Fogle, Hall, and Manswaring as applied to claim 1 above, and further in view of Keong (2013/0098312) and Givens (5558043).
For claim 3, Daniels as modified by Mollhagen, Fogle, Hall, and Manswaring teaches the working livestock chute described in claim 1, and further teaches comprising:
a dirt alleyway (Daniels, #28 and/or 30); 
four radial tires (Daniels, at least figs. 1-2 for #18);  
a rolling tail gate (Daniels, #170); 
chute panels that parallel squeeze from both sides (Daniels, 46 and/or 50); 
a head gate squeezes from front (Daniels, at least 0046); 
an entry parallel squeeze (Daniels, 104 and/or 106); and 
a center point of walking axle which is a main pivot point (Daniels, pivot point between 44 and/or 38).  
Daniels as modified by Mollhagen, Fogle, Hall, and Manswaring is silent about one or more electric brakes, a rubber floor, and a drop in lock for extended panels.
Keong teaches an electric brake (at least abstract and/or [0013] and/or [0026]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chute of Daniels as modified by Mollhagen, Fogle, Hall, and Manswaring with an electric brake as taught by Keong in order to allow control of the head gate. 
Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, and Keong is silent about a rubber floor.
Givens teaches a chute comprising a rubber floor (at least col.4, lines 42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chute of Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, and Keong with a rubber floor as taught by Givens in order to provide comfort and cleanliness to the chute. 
Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, Keong, and Givens is silent about a drop in lock for extended panels.
Hall teaches a drop in lock (161). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chute of Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, Keong, and Givens with a drop in lock as taught by Hall in order to allow panels to be locked together in a desired position. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, and Fogo as applied to claim 2 above, and further in view of Keong and Givens.
For claim 4, Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, and Fogo teaches the working livestock chute described in claim 2, and further teaches comprising:
a dirt alleyway (Daniels, #28 and/or 30); 
four radial tires (Daniels, at least figs. 1-2 for #18);
a rolling tail gate (Daniels, #170); 
chute panels that parallel squeeze from both sides (Daniels, 46 and/or 50); 
a head gate squeezes from front (Daniels, at least 0046); 
an entry parallel squeeze (Daniels, 104 and/or 106); and 
a center point of walking axle which is a main pivot point (Daniels, pivot point between 44 and/or 38).  
Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, and Fogo is silent about one or more electric brakes.
Keong teaches an electric brake (at least abstract and/or paragraph [0013] and/or paragraph [0026]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chute of Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, and Fogo with an electric brake as taught by Keong in order to allow control of the head gate. 
Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, Fogo, and Keong is silent about a rubber floor.
Givens teaches a chute comprising a rubber floor (at least col.4, lines 42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chute of Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, Fogo, and Keong with a rubber floor as taught by Givens in order to provide comfort and cleanliness to the chute. 
Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, Fogo, Keong, and Givens is silent about a drop in lock for extended panels.
Hall teaches a drop in lock (161). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chute of Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, Fogo, Keong, and Givens with a drop in lock as taught by Hall in order to allow panels to be locked together in a desired position. 
Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. 
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”)
Regarding each of the arguments directed to the torsion tube, walking beam lift, and walking beam axle, it appears that Applicant is providing a narrow interpretation of each of the claimed components that is unsupported by the current claims. As outlined in the above 112(b) rejection, many of the structures which cooperate in order to function in the manner described by the original specification and as argued by Applicant, are missing from the claim. Additionally, Applicant appears to read into the claims many of the desired functions, however, merely naming a component does not claim the implied function.
Applicant argues that the combination of Daniels, Mollhagen, Fogle, and Hall do not teach the limitations of independent claim 1 for the following reasons: 
Daniels does not teach a torsion tube, and “none of the references teach a torsion tube, but rather they teach an axle” (page 2 of Remarks). Further, “the torsion tube 702 in the instant application transverses the width of the frame and is a difference element and independent of the walking beam axle 103” (page 3 of Remarks).  
The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the torsion tube transverses the width of the frame and is a different element and is independent of the walking beam axle 103) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Currently, the claims do not tie the recitation of the “torsion tube” to other claimed components. In light of the broadest reasonable interpretation and as stated in the rejection of claim 1 above, Daniels teaches a torsion tube (fig. 1 for wheel assembly of 18, compared to the assembly of fig. 14 of Applicant, and/or 94) which contains the structure to absorb torque within the chute. 
The combination of Daniels, Mollhagen, Fogle, and Hall do not teach a walking beam lift and are not related to the walking beam lift 102 taught in the instant invention. Applicant further argues that “the hydraulic lift 102 raises and lowers the frame without movement from the wheels 104” while 22 and/or 24 of Daniels “supports the entire frame when the hitch is removed from the vehicle”, but does “not permit the frame to be raised and lowered relative to the wheel assembly 701 and permit the frame to rest on the ground and parallel to the ground” (page 3 of Remarks), and does not “permit the raising and lowering of a walking beam axle” (page 3 of Remarks). 
The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the hydraulic lift 102 raises and lowers the frame without movement from the wheels 104, the walking beam lift permits the frame to be raised and lowered relative to the wheel assembly 701, permits the frame to rest on the ground and parallel to the ground, and permits the raising and lowering of a walking beam axle) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, Applicant appears to read the desired function of the walking beam lift into the claims, however, as mentioned above, merely naming the component “a walking beam lift” does not claim the implied function, in addition to the implied function in conjunction with other claimed components. 
Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
As stated in the rejection of claim 1 above, the combination of Daniels and Mollhagen teaches a walking beam hydraulic lift (22 and/or 24 of Daniels modified by Mollhagen’s lifting hydraulic cylinder 162). The walking beam hydraulic lift as relied on Daniels and Mollhagen can lift the frame 12 of Daniels and meets the recitations of claim 1. 
The combination of Daniels, Mollhagen, Fogle, and Hall do not teach a walking beam axle (page 3 of Remarks). 
The examiner respectfully disagrees. As stated above, Applicant appears to read the desired function of the walking beam axle into the claims, however, merely naming a component does not claim the implied function. In view of the broadest reasonable interpretation of the claimed limitation, Daniels teaches a walking beam axle (fig. 1 and/or the axle at 96 where 18 is attached) as recited in claim 1. 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. The references have many of the elements in the applicant’s disclosure and claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./						Examiner, Art Unit 3643                                                                                                                                                                                                        

/DAVID J PARSLEY/Primary Examiner, Art Unit 3643